UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [X] Form 10-K[ ] Form 20-F[ ] Form 11-K[ ] Form 10-Q[ ] Form 20-D[ ] Form N-SAR [ ] Form N-CSR For Period Ended:March 31, 2011 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended:N/A Read Instruction (on back page) Before Preparing Form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Full name of registrant: AdvanSource Biomaterials Corporation Former name if applicable: N/A Address of principal executive office (Street and number): 229 Andover Street City, State and Zip Code: Wilmington, Massachusetts01887 PART II – RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense [X] (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) Due to limited accounting personnel, the Registrant was unable, without unreasonable effort and expense, to complete certain analysis and schedules in sufficient time to enable its independent registered public accounting firm to complete its audit of the Registrant’s financial statements to be contained in its Annual Report on Form 10-K for the period ended March 31, 2011 on or prior to the prescribed filing date of June 29, 2011.The subject annual report on Form 10-K will be filed on or before the fifteenth (15th) calendar day following the prescribed due date of June 29, 2011. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: David Volpe978-657-0075 (Name)(AreaCode)(Telephone number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X]Yes[]No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X ]Yes[] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant will report total revenues of $1,666,000 for the year ended March 31, 2011 as compared with $2,117,000 for the comparable prior year period.The Registrant will report product sales of $1,179,000 for the year ended March 31, 2011 as compared with $1,351,000 for the comparable prior year period.The Registrant will report license, royalty and development fees of $487,000 for the year ended March 31, 2011 as compared with $766,000 for the comparable prior year period. The Registrant will report a net loss from continuing operations of $3,185,000 for the year ended March 31, 2011 as compared with a net loss from continuing operations of $2,630,000 for the comparable prior year period.The Registrant will report a net loss of $3,185,000 for the year ended March 31, 2011 as compared with a net loss of $1,688,000 for the comparable prior year period. The Registrant will report a net loss from continuing operations per common share of $0.15 for the year ended March 31, 2011 as compared with a net loss from continuing operations per common share of $0.12 for the comparable prior year period.The Registrant will report a net loss per common share of $0.15 for the year ended March 31, 2011 as compared with a net loss per common share of $0.08 for the comparable prior year period. The Company will report a cash balance of $477,000 as of March 31, 2011 as compared with a cash balance of $3,055,000 as of March 31, 2010. A more detailed discussion of results of operations will be included in the Management's Discussion and Analysis of Financial Condition and Results of Operations in the Form 10-K to be filed. AdvanSource Biomaterials Corporation (Name of registrant as specified in charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized by the Chairman of the Board of Directors. By:/s/Michael F. Adams Michael F. Adams President and Chief Executive Officer Date:June 30, 2010 INSTRUCTION.The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001).
